

	

		II

		109th CONGRESS

		1st Session

		S. 2102

		IN THE SENATE OF THE UNITED STATES

		

			December 14, 2005

			Mr. Allard (for himself

			 and Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Cache La Poudre River Corridor Act to

		  designate a new management entity, make certain technical and conforming

		  amendments, enhance private property protections, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Cache la Poudre River National

			 Heritage Area Technical Amendments Act of 2005.

		2.Cache la poudre

			 river national heritage area

			(a)PurposeSection

			 101 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law

			 104–323) is amended—

				(1)by striking

			 Cache La Poudre Corridor and inserting Cache la Poudre

			 River National Heritage Area;

				(2)by striking

			 Cache La Poudre River Basin and inserting Cache la Poudre

			 River Basin; and

				(3)by striking

			 the Corridor and inserting the Heritage

			 Area.

				(b)DefinitionsSection

			 102 of the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law

			 104–323) is amended—

				(1)by striking

			 paragraph (1) and inserting the following:

					

						(1)AllianceThe

				term Alliance means the Poudre Heritage Alliance, a nonprofit

				corporation incorporated in the State of

				Colorado.

						;

				(2)by striking

			 paragraphs (2) and (3) and inserting the following:

					

						(2)GovernorThe

				term Governor means the Governor of the State of

				Colorado.

						(3)Heritage

				areaThe term Heritage Area means the Cache la

				Poudre River National Heritage Area established by section

				103(a).

						;

				

				(3)by striking

			 paragraph (4) and inserting the following:

					

						(4)PlanThe

				term Plan means the Cache la Poudre River National Heritage Area

				management plan prepared by the Alliance under section

				105.

						;

				and

				(4)in paragraph (5),

			 by striking Corridor and inserting Heritage

			 Area.

				(c)Establishment

			 and boundaries; landowner withdrawal authoritySection 103 of the

			 Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is

			 amended—

				(1)in subsection

			 (a), by striking Cache La Poudre Corridor and inserting

			 Cache la Poudre River National Heritage Area;

				(2)in subsection

			 (b)—

					(A)by striking

			 the boundaries of the Corridor and inserting the

			 boundaries of the Heritage Area;

					(B)by striking

			 Cache La Poudre River each place it appears and inserting

			 Cache la Poudre River; and

					(C)by striking

			 and generally depicted and all that follows through the period

			 at the end of the matter following paragraph (19) and inserting as

			 generally depicted on the map entitled Cache la Poudre River National

			 Heritage Area, numbered 960/80,003, and dated April, 2004.;

			 and

					(3)by adding at the

			 end the following:

					

						(d)Management

				entityThe Alliance shall be the management entity for the

				Heritage Area.

						(e)Landowner

				withdrawalOn submission to the Alliance of a written request by

				an owner of private property included within the boundary of the Heritage Area,

				the private property shall be removed from the Heritage

				Area.

						.

				3.Poudre heritage

			 alliance

			Section 104 of

			 the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323)

			 is amended to read as follows:

				

					104.Authorities

				and duties of the alliance

						(a)Duties of the

				allianceTo further the purposes of the Heritage Area, the

				Alliance shall—

							(1)prepare, obtain

				approval for, implement, and support the Plan in accordance with section

				105;

							(2)administer the

				Heritage Area;

							(3)conduct meetings

				regarding the development and implementation of the Plan at least quarterly

				that are open to the public;

							(4)for any fiscal

				year in which the Alliance receives Federal funds under this Act—

								(A)submit to the

				Secretary an annual report that describes the accomplishments, expenses, and

				income of the Alliance, including grants provided to any other entities during

				the fiscal year; and

								(B)(i)make available for

				audit all information relating to the expenditure of the Federal funds and any

				matching funds; and

									(ii)in any agreement authorizing

				expenditures of Federal funds by other organizations, require that the

				receiving organizations make available for audit all records and other

				information relating to the expenditure of the Federal funds;

									(5)encourage by

				appropriate means economic viability that is consistent with the purposes of

				the Heritage Area; and

							(6)carry out other

				duties of the Alliance as required under this Act.

							(b)AuthoritiesThe

				Alliance may, for the purposes of preparing and implementing the Plan, use

				Federal funds made available under this Act to—

							(1)make grants to

				the State of Colorado, political subdivisions of the State, nonprofit

				organizations, and other persons;

							(2)enter into

				cooperative agreements with, or provide technical assistance to, the State of

				Colorado, political subdivisions of the State, nonprofit organizations, and

				other interested persons;

							(3)hire and

				compensate staff, including individuals with expertise in cultural, historic,

				and natural resources protection and heritage programming;

							(4)obtain money or

				services from any source, including money or services that are provided under

				any other Federal law or program;

							(5)contract for

				goods or services; and

							(6)support

				activities that—

								(A)further the

				purposes of the Heritage Area; and

								(B)are consistent

				with the approved Plan.

								(c)Acquisition of

				land and real property

							(1)Acquisition of

				real property

								(A)Prohibition on

				use of federal fundsThe Alliance shall not use Federal funds

				received under this Act to acquire real property.

								(B)Other

				fundsNotwithstanding subparagraph (A), the Alliance may acquire

				real property using any other source of funding, including other Federal

				funding.

								(2)Acquisition of

				land from willing sellersNo land or interest in land may be

				acquired by the Secretary or the Alliance under this Act without the consent of

				the owner of the land or

				interest.

							.

			4.Cache la poudre

			 river national heritage area management plan

			(a)In

			 generalThe Cache La Poudre

			 River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended by

			 striking sections 105 through 109 and inserting the following:

				

					105.Cache la

				poudre river national heritage area management plan

						(a)RequirementsThe

				Alliance shall prepare and submit to the Secretary for approval a management

				plan for the Heritage Area that—

							(1)describes

				comprehensive policies, goals, strategies, and recommendations for—

								(A)telling the story

				of the heritage of the Heritage Area; and

								(B)encouraging

				long-term resource protection, enhancement, interpretation, funding,

				management, and development of the Heritage Area;

								(2)includes a

				description of actions and commitments that State and local governments,

				private organizations, and citizens in the Heritage Area will take to protect,

				enhance, and interpret the cultural, historic, natural, and scenic resources of

				the Heritage Area;

							(3)specifies

				existing and potential sources of funding or economic development strategies to

				protect, enhance, interpret, fund, manage, and develop the Heritage

				Area;

							(4)includes an

				inventory of the cultural, educational, historical, natural, recreational, and

				scenic resources of the Heritage Area and associated sites relating to the

				stories and themes of the region that should be protected, enhanced, managed or

				developed;

							(5)recommends

				policies and strategies for resource management, including the development of

				intergovernmental and interagency agreements to protect the cultural,

				educational, historic, natural, recreational, and scenic resources of the

				Heritage Area;

							(6)describes a

				program of implementation for the Plan, including—

								(A)performance

				goals;

								(B)plans for

				resource protection, enhancement, and interpretation; and

								(C)specific

				commitments for implementation that have been made by the Alliance or any

				government, organization, business, or individual in the Heritage Area;

								(7)includes an

				analysis of, and recommendations for, ways in which Federal, State, and local

				programs may best be coordinated to further the purposes of this Act, including

				an analysis of the role of the National Park Service and other Federal agencies

				associated with the Heritage Area; and

							(8)includes a

				business plan that—

								(A)describes the

				role, operation, financing, and functions of—

									(i)the Alliance;

				and

									(ii)each of the

				major activities included in the Plan; and

									(B)provides adequate

				assurances that the Alliance has the partnerships and financial and other

				resources necessary to implement the Plan.

								(b)Termination of

				fundingIf the Plan is not submitted to the Secretary in

				accordance with this section, the Secretary shall not provide to the Alliance

				any additional financial assistance under this Act until the Plan is submitted

				to and approved by the Secretary under this section.

						(c)Approval of

				plan

							(1)ReviewNot

				later than 180 days after the date of receipt of the management plan under

				subsection (a), the Secretary, in consultation with the Governor, shall review

				and approve or disapprove the Plan.

							(2)CriteriaIn

				determining whether to approve the Plan, the Secretary shall consider

				whether—

								(A)the Alliance is

				representing the diverse interests of the Heritage Area, including—

									(i)governments;

									(ii)natural and

				historic resource protection organizations;

									(iii)educational

				institutions;

									(iv)businesses;

									(v)recreational

				organizations;

									(vi)community

				residents; and

									(vii)private

				property owners;

									(B)the Alliance

				provided adequate opportunity, workshops, and hearings for public and

				governmental involvement in the preparation of the Plan;

								(C)the Alliance

				includes provisions for at least semiannual public meetings to ensure adequate

				implementation of the Plan;

								(D)the resource

				protection and interpretation strategies in the Plan would adequately protect,

				enhance, and interpret the cultural, historic, natural, and scenic resources of

				the Heritage Area;

								(E)the Plan would

				adversely affect any activities authorized on Federal land under public land

				laws or land use plans;

								(F)the Alliance has

				demonstrated financial capability, in partnership with others, to carry out the

				Plan;

								(G)the Secretary has

				received adequate assurances from the appropriate State and local officials,

				the support of which is needed to ensure the effective implementation of the

				State and local aspects of the Plan; and

								(H)the Plan

				demonstrates partnerships among the Alliance, Federal, State, and local

				governments, regional planning organizations, nonprofit organizations, or

				private-sector parties for implementation of the Plan.

								(3)Action

				following disapprovalIf the Secretary disapproves the Plan under

				paragraph (1), the Secretary shall—

								(A)advise the

				Alliance in writing of the reasons for the disapproval;

								(B)make

				recommendations for revisions to the Plan; and

								(C)not later than

				180 days after the date of receipt of a proposed revision to the Plan, approve

				or disapprove the proposed revision.

								(4)Amendments

								(A)In

				generalThe Secretary shall review and approve or disapprove each

				amendment to the Plan that the Secretary determines may substantially alter the

				purposes of the Heritage Area.

								(B)Use of

				fundsFunds made available under this Act shall not be expended

				by the management entity to implement an amendment described in subparagraph

				(A) until the Secretary approves the

				amendment.

								.

			(b)Conforming

			 AmendmentsThe Cache La Poudre River Corridor Act (16 U.S.C. 461

			 note; Public Law 104–323) is amended by redesignating sections 110, 111, 112,

			 and 113 as sections 106, 107, 108, and 109, respectively.

			5.Duties and

			 authorities of the secretary of the interior

			Section 106 of

			 the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323)

			 (as redesignated by section 4(b)) is amended—

				(1)by striking the

			 heading and inserting the following:

					

						106.Duties and

				authorities of the

				secretary

						;

				(2)by striking

			 subsections (a) and (c);

				(3)by redesignating

			 subsection (b) as subsection (a);

				(4)in subsection (a)

			 (as redesignated by paragraph (2))—

					(A)by striking

			 Commission each place it appears and inserting

			 Alliance; and

					(B)by striking

			 section 108 and inserting section 105; and

					(5)by adding at the

			 end the following:

					

						(b)Cooperative

				agreements

							(1)In

				generalThe Secretary may enter into cooperative agreements with

				the Alliance for the purpose of carrying out the Plan.

							(2)RequirementsAny

				cooperative agreement shall, at a minimum, establish procedures for providing

				notice to the Alliance of any action that may affect the implementation of the

				Plan.

							.

				6.Other federal

			 entities

			Section 107 of

			 the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323)

			 (as redesignated by section 4(b)) is amended—

				(1)in subsection

			 (a), by striking section 112 and inserting section

			 108;

				(2)by striking

			 Corridor each place it appears and inserting Heritage

			 Area;

				(3)by striking

			 Commission each place it appears and inserting

			 Alliance; and

				(4)by striking

			 Cache La Poudre each place it appears and inserting Cache

			 la Poudre.

				7.Effect on

			 environmental and other standards, restrictions, and savings

			 provisions

			Section 108 of

			 the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323)

			 (as redesignated by section 4(b)) is amended—

				(1)by striking

			 subsections (c) and (d) and inserting the following:

					

						(c)Preservation,

				conservation, and promotion of private propertyNo private

				property shall be preserved, conserved, or promoted under the Plan

				until—

							(1)the Alliance

				notifies the owner of the private property in writing; and

							(2)the owner of the

				private property provides to the management entity written consent for the

				preservation, conservation, or promotion.

							(d)Savings

				provisionNothing in this Act—

							(1)diminishes,

				enlarges, or modifies a right of a Federal agency, State agency, or political

				subdivision of the State—

								(A)to exercise civil

				and criminal jurisdiction within the Heritage Area; or

								(B)to tax persons,

				corporations, franchises, or property, including minerals and other interests

				in or on land or water within the urban portions of the Heritage Area;

								(2)authorizes the

				regulation of private land in the Heritage Area;

							(3)authorizes the

				imposition of any mandatory streamflow requirements in the Heritage

				Area;

							(4)creates an

				express or implied Federal reserved water right;

							(5)imposes any

				Federal water quality standard within or upstream of the Heritage Area that is

				more restrictive than would be applicable had the Heritage Area not been

				established; or

							(6)prevents the

				State of Colorado from acquiring an instream flow through the Heritage Area

				under the terms, conditions, and limitations of State law to assist in

				protecting the natural environment to the extent and for the purposes

				authorized by State

				law.

							;

				(2)by striking

			 Corridor each place it appears and inserting Heritage

			 Area; and

				(3)by striking

			 Commission each place it appears and inserting

			 Alliance.

				8.Private property

			 protectionsThe Cache La

			 Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended

			 by inserting after section 108 (as redesignated by section 4(b)) the

			 following:

			

				109.Private

				property protection

					(a)Access to

				private propertyNothing in this Act—

						(1)requires any

				private property owner to allow public access (including Federal, State, or

				local government access) to the private property; or

						(2)modifies any

				provision of Federal, State, or local law with regard to public access to or

				use of private property.

						(b)LiabilityDesignation

				of the Heritage Area does not create any liability, or have any effect on any

				liability under any other law, of any private property owner with respect to

				any persons injured on the private property.

					(c)Recognition of

				authority to control land useNothing in this Act modifies the

				authority of the Federal Government or State or local governments to regulate

				land use.

					(d)Participation of

				private property owners in heritage areaNothing in this Act

				requires the owner of any private property located within the boundaries of the

				Heritage Area to participate in or be associated with the Heritage Area.

					(e)Effect of

				establishment

						(1)In

				generalThe boundaries designated for the Heritage Area represent

				the area within which Federal funds made available under section 110 may be

				expended.

						(2)Regulatory

				authorityThe establishment of the Heritage Area and the

				boundaries of the Heritage Area does not provide any regulatory authority not

				in existence on the date of enactment of this subsection on land use within the

				Heritage Area or the viewshed by the Secretary, the National Park Service, or

				the

				Alliance.

						.

		9.Authorization of

			 appropriations

			Section 109 of

			 the Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323)

			 (as redesignated by section 4(b)) is amended to read as follows:

				

					110.Authorization

				of appropriations

						(a)In

				generalThere are authorized to be appropriated to carry out this

				Act—

							(1)not more than

				$100,000 for any fiscal year, to remain available until expended; and

							(2)not more than a

				total of $1,000,000.

							(b)Matching

				funds

							(1)In

				generalAs a condition of providing a grant under this Act to the

				Alliance, the Secretary shall require that the Alliance provide matching funds

				equal to the amount of the grant.

							(2)FormMatching

				funds—

								(A)shall be from

				non-Federal sources; and

								(B)may be made in

				the form of in-kind contributions of goods or services fairly valued.

								(c)Administrative

				expensesNot more than 5 percent of the funds made available

				under subsection (a) for a fiscal year may be used by the Secretary for

				technical assistance, oversight, and administrative

				purposes.

						.

			10.Termination of

			 authority; references in law

			The Cache La

			 Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is amended

			 by adding at the end the following:

				

					111.References

						(a)Federal laws

				and documentsAny reference in any law (other than this Act),

				regulation, document, record, map, or other paper of the United States to

				Cache La Poudre River Corridor or Cache La Poudre

				Corridor shall be considered to be a reference to the Cache la

				Poudre River National Heritage Area.

						(b)Other signs and

				noticesAny directional or official sign or notice relating to

				Cache La Poudre River Corridor or Cache La Poudre

				Corridor shall be considered to be a reference to the Cache la

				Poudre River National Heritage Area.

						112.Termination of

				authorityThe authority of the

				Secretary to provide financial assistance to the Alliance (excluding technical

				assistance and administrative oversight) under this Act shall terminate 10

				years after the date of enactment of the Cache la Poudre River National

				Heritage Area Technical Amendments Act of

				2005.

					.

			

